Citation Nr: 0420689	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-17 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to a higher initial evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD) prior to 
April 15, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder on or after April 15, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned a 10 percent disability evaluation 
effective from April 23, 2002.  The veteran, who had active 
service from February 1968 to December 1968, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to April 15, 2003, the veteran's PTSD was not shown 
to be productive of occupational and social impairment with 
reduced reliability and productivity.

3. For the period from April 16, 2003 to October 15, 2003, 
the veteran's post-traumatic stress disorder was not shown to 
be productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood. 

4.  On October 16, 2003, the veteran was admitted to a VA 
hospital in a state of relapse with symptomatology such as 
erratic moods and temper, depression with suicidal 
preoccupation, social isolation and alienation, memory 
lapses, and the inability to focus and function, and he was 
subsequently discharged with a finding that he was 
unemployable.
CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation in excess of 
30 percent prior to April 15, 2003 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2003).  

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD from April 15, 2003 to October 15, 2003 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2003).  

3.  The criteria for a 100 percent disability evaluation for 
PTSD from October 16, 2003 have been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case and 
Supplemental Statements of the Case issued in conjunction 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, including the 
schedular criteria, and the reasons why his claim was denied.  
In addition, a letter dated May 2002 was sent to the veteran 
in connection with his claim for service connection for 
posttraumatic stress disorder (PTSD) that specifically 
informed him of the VCAA and what the VA's and the veteran's 
responsibilities were under the Act, including the division 
of responsibilities in obtaining evidence.  That letter 
obviously did not address the issue of entitlement to a 
higher initial evaluation for the veteran's disability, as 
service connection had not been established at that time.  
However, it has been determined by VA's Office of the General 
Counsel (OGC) that, when a claim of service connection is 
granted and the veteran submits a notice of disagreement in 
which he raises the new issue of entitlement to an increased 
rating for the disability in question, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003).  Instead, the OGC concluded that the 
RO's only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.  Id.  Such was 
done in the present case.  Thus, no further notice is 
required.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA outpatient 
records.   The veteran has also been afforded a VA 
examination in connection with his claim.  The veteran and 
his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A June 2002 rating decision granted service connection for 
PTSD and assigned a 10 percent disability evaluation 
effective from April 23, 2002.  That determination was based 
on a review of military personnel records, VA outpatient 
records, and the veteran's statements.  A rating decision 
dated in September 2002 increased the disability evaluation 
to 30 percent effective from April 23, 2002.  That decision 
was based on the aforementioned evidence as well as on 
additional VA outpatient records dated in April 2002 and on 
the findings of VA examinations performed in July and August 
2002.  A June 2003 rating decision increased the disability 
evaluation to 50 percent effective from April 15, 2003 based 
on the previously reviewed evidence as well as on a VA 
outpatient record dated in April 2003 and on a lay statement 
submitted by the veteran's spouse.

VA outpatient records dated from February 2002 to March 2003 
indicate that the veteran complained of anxiety and 
depression in May 2002.  At that time, the veteran was alert, 
in good contact with reality, composed, frank, cooperative, 
and goal directed.  He was not in acute somatic stress, but 
his mood was depressed and his affect was congruent.  He had 
no hallucinations or delusions, his cognition was intact, and 
he was oriented times four.  His memory was impaired to two 
or three objects, which he had noticed two years earlier.  
His concentration was good, and he had fair insight and 
judgment.  The veteran did not have any ideas or threats of 
violence to himself or others.  He did experience trauma-
related syndromes of hyperarousal, intrusion, and 
reexperiencing as well as avoidance and numbing of emotions.  
His speech was unremarkable with a normal rate and tone.  The 
psychiatrist diagnosed him with chronic and severe PTSD and 
listed his Global Assessment of Functioning (GAF) score as 
50.  It was later noted in October 2002 that these symptoms 
continued and that they interfered with his job and 
concentration.  The veteran had an initial individual 
insight-oriented therapy session in January 2003 during which 
he indicated that he was not doing well and that he did not 
associate with people.  He had been irritable and depressed 
and complained of anxiety, memory loss, and seeing things.  
The psychologist noted that the veteran had chronic PTSD with 
significant occupational impairment.  In a February 2003 
counseling session, the veteran presented with significant 
depression and poor eye contact, and he reported that he was 
feeling about the same.  He indicated that he had bad 
nightmares and increasingly forgot where he was going.  The 
treating psychologist noted that he was oriented, but quiet 
and withdrawn.  Anxiety, tension, and depression were 
apparent.  In March 2003, the veteran presented to the 
neurology clinic for a follow-up of impaired memory as well 
as low back pain.  During that appointment, it was noted that 
the veteran had a CT scan of the head, which revealed a 
lesion that was suspected to be a basilar artery aneurysm.  
An MRA of the brain was normal.  The veteran was found to 
have memory impairment with possible early signs of senile 
dementia.

In July 2002, the veteran was provided a review examination 
for his PTSD during which he stated that the severity of his 
symptomatology had worsened since December.  He reported an 
increase in the frequency of nightmares from two or three a 
week to twice that amount.  He further indicated that he had 
these nightmares about every other night and that his sleep 
had decreased from eight hours to approximately five hours.  
He was taking Zoloft and had been attending group therapy 
weekly, but he could no longer afford these sessions.  He had 
been employed at the same company since the 1970, but did 
report increasing problems at work.  He had been demoted from 
a management position a few years earlier because he was 
physically and verbally rough with his coworkers.  More 
recently, he nearly hit a coworker who had startled him from 
behind, but instead gave the coworker a strong warning.  At 
the time of the examination, he had been married for 31 
years, but he did indicate that his wife had become 
frightened of him.  

A mental status examination found him to be in mild distress.  
His hygiene and grooming were good.  He had good eye contact, 
and his speech was normal in amount, rate, and volume.  He 
was alert and oriented, but he had difficulty reporting the 
correct date and incorrectly identified the president, which 
he thereafter corrected with difficulty.  He could not name 
the first president, had a surprisingly low fund of 
knowledge, was unaware of current events, and was unable to 
perform a simple mental calculation.  He registered three 
words, but made a Genser error in repeating digits, which 
indicated some exaggeration of impairment.  He was somewhat 
evasive in answering questions.  He correctly spelled a word 
backwards, and his judgment to a hypothetical was fair.  He 
was able to abstract a similarity, and his interpretation of 
a proverb was concrete.  He did not recall three words after 
a brief distraction and denied recognition with prompting.  
The examiner estimated the veteran's IQ to be average or 
below average and his premorbid IQ to be average.  The 
veteran described his mood as "swings."  His affect was 
full range, and his thoughts were slowed.  His only goal was 
to survive.  There were no signs of a formal thought 
disorder, and his last suicidal thought was a month earlier.  
He told the examiner that he heard the voice of a deceased 
Vietnam buddy a couple of times a week at nighttime.  The 
veteran did not report flashbacks, but he did tell the 
examiner that he ruminated and thought about Vietnam every 
evening.  He had very few avoidance or startle reactions, but 
did not care for war movies and avoided other people.  He 
also stated that he had few friends and had lost all of them 
approximately three to four years earlier.

The July 2002 VA examiner diagnosed the veteran with chronic 
PTSD and listed his GAF score as 59.  He noted that there 
were signs of depression and cognitive impairment with some 
likely exaggeration as well.  He also commented that the 
veteran's PTSD had increased at least somewhat since his 
initial claim earlier in the year.  In this regard, he noted 
that the veteran had reported increased sleep disturbance, 
heightened intrusive thoughts, and irritability, which 
produced at least a moderate level of impairment in both 
social and occupational settings.  Overall, the examiner 
rated the veteran's level of disability in the moderate range 
with some possibility of exaggeration.  

VA outpatient records dated from August 2002 to October 2002 
document the veteran's treatment for PTSD.  In September 
2002, the veteran presented with a full range affect and good 
eye contact.  He rated his mood as a six out of ten and 
stated that he felt slightly depressed.  He denied suicidal 
and homicidal feelings as well as psychotic symptoms and 
difficulty concentrating.  He admitted having anger towards 
his wife and that he was sometimes verbally abusive.  The 
veteran continued to have good contact with reality and was 
in no acute somatic distress.  His cognition was intact, and 
he was oriented times four.  He did have some memory 
impairment, but his insight and judgment were fair.  He 
denied having any delusions or hallucinations, and his speech 
was unremarkable.  In October 2002, a mental status 
examination revealed similar findings.

The veteran submitted a letter in October 2002 requesting a 
100 percent evaluation.  In this letter, he stated that he 
did not sleep well and that his nightmares had not improved, 
as he continued to have them every other night.  He further 
noted that he did not have a social life and that he had been 
demoted at work due to his mood swings and periods of 
violence toward his employer.

VA outpatient records dated from December 2002 to February 
2003 indicate that in January 2003 the veteran reported 
having difficulty staying asleep, as he awakened early in the 
morning and was unable to go back to sleep.  He had 
nightmares at least three times per week and occasional 
flashbacks at least once a week.  The veteran also 
experienced intrusive thoughts on an almost daily basis, 
which interfered with his daily functioning.  He avoided 
reminders of war, was hypervigilant, and had an exaggerated 
startle response.  He had intermittent homicidal and suicidal 
ideations, and he stated that he had visual illusions as well 
as hallucinations.  

In April 2003, a VA psychologist submitted a letter on behalf 
of the veteran in which she highlighted the veteran's 
symptomatology documented in the August 2002 VA examination 
report.  In particular, she emphasized that the veteran had 
reported homicidal thoughts on a daily basis to friends, 
strangers, and family members.  Although the August 2002 VA 
examiner had rated his level of disability in the moderate 
range with some possibility of exaggeration, the April 2003 
letter refuted the observation of possible exaggeration.  In 
this regard, the VA psychologist attached documents, which 
she believed were evidence that the veteran's memory 
impairment was genuine.  These documents also indicated that 
the veteran had chronic, severe PTSD with a GAF between 48 
and 51 on three separate occasions as well as significant 
occupational impairment.  Based on all of this evidence, she 
believed the veteran's symptomatology was consistent with a 
disability evaluation greater than 30 percent.

VA outpatient records dated in April 2003 document the 
veteran's treatment for his PTSD.  He had complained of 
depression as well as anxiety, nightmares, hypervigilance, 
avoidance, a sense of a foreshortened future, and 
irritability.  Since December, he had become increasingly 
dysphoric with visual hallucinations.  All of these symptoms 
had caused disruption in his life.  His medication was 
increased, and it was suggested that he consider 
hospitalization for stabilization.

In May 2003, the veteran's wife submitted a lay statement on 
his behalf indicating that he had changed substantially in 
the previous few months.  

VA hospital records dated from October 2003 to November 2003 
show that the veteran was admitted for his PTSD in a state of 
relapse and at the urging of his outpatient therapists.  He 
had been reliving his experiences and phenomena with 
associated symptoms and complications, such as persistent 
anhedonia, apathy, insomnia due to recurring nightmares, 
erratic moods and temper, periods of depression with suicidal 
preoccupation, persistent feelings of worthlessness, anger, 
panic anxiety attacks, and social isolation and alienation, 
which were extreme at times.  He exhibited hypervigilance and 
hyperalertness with guardedness, and he became startled as a 
result of unexpected sounds and noises.  His PTSD was also 
productive of dysfunctionality with relationships and at 
work.  The veteran was aloof and guarded looking with a dull 
affect.  He reported no meaningful social life, and his mood 
was depressed with mild psychomotor retardation.  He 
experienced memory lapses and an inability to focus and 
function whenever his symptoms flared up due to reliving 
experiences and the associated stress and anxiety.  When he 
was not preoccupied with his experiences in Vietnam, he was 
oriented times three with fairly intact memory and recall.  
His GAF score was listed as 35.  

During his hospitalization, the veteran achieved group 
cohesiveness and trust and felt comfortable and secure with 
himself, the staff, and other patients.  He actively 
participated and successfully completed all facets of 
inpatient PTSD protocols and therapies.  As he progressed, 
his affect became much more pleasant and versatile, and with 
the use of medications, he was able to get some meaningful 
and rested sleep with a lessened intensity of his nightmares 
and daytime dysphoria and irritability.  He participated in 
and enjoyed social, recreational, and exercise type 
activities.

At the time of his discharge, the veteran's symptoms of 
chronic, severe PTSD still persisted and fluctuated, but his 
orientation was times three with fairly intact attention, 
memory, and concentration.  He did not have thoughts of 
hurting himself or others, and he was euthymic, in good 
control of himself and reality, and physically stable.   He 
was considered competent, yet listed as unemployable due to 
chronic, severe PTSD with persistent symptoms and frequent 
flare-ups.  

In December 2003, a VA psychologist submitted another letter 
on behalf of the veteran indicating that she had been 
treating the veteran for PTSD.  She stated that the veteran's 
50 percent disability evaluation did not accurately reflect 
the severity of his disability.  She reiterated statements 
from her previous April 2003 letter and further commented 
that more than a year had transpired since his July 2002 VA 
examination and that his condition continued to deteriorate 
significantly.  In this regard, she noted that the veteran 
was admitted to a PTSD Unit at the VA Medical Center in 
Salsbury, North Carolina for over a month.  During that 
period of hospitalization, it was determined that the veteran 
had chronic severe PTSD and that he was unemployable, which 
the VA psychologist found to be consistent with her own 
evaluation of the veteran's functioning.  She further noted 
that the veteran had been demoted in 1995 due to recurring 
difficulties that he experienced with other employees and 
that he was later terminated following his hospitalization in 
Salsbury, North Carolina as a result of the finding that he 
was unemployable.  

In a transcript of his December 2003 hearing testimony before 
the Board, the veteran described the symptomatology 
associated with his PTSD.  He related that he had been 
demoted four years earlier from a management position that he 
had held for 15 years because his employer feared that he 
might hurt someone.  In this regard, he noted that he was 
rough with his coworkers and easily became angry with them.  
He later realized that he needed treatment when he nearly 
hurt someone at work who had startled him from behind.  He 
voluntarily admitted himself to a hospital for inpatient 
treatment during which it was determined that he was 
unemployable.  As a result, his employment was terminated 
after having been employed by the same company for almost 34 
years.  Although it had been previously suggested, this was 
the only time he had been hospitalized because he had refused 
it on prior occasions.  He also related that he took numerous 
medications, which seemed to help him a little.  He had 
nightmares about three times a week as well as 
hallucinations, which mainly occurred at night.  He stated 
that it sometimes took two or three hours to fall back asleep 
and that he had taken sedatives to help.  He also experienced 
the hallucinations during the daytime about one or two times 
per week.  He testified that he went to urgent care and had 
his medication increased when his symptoms worsened, 
particularly when he was ready to hurt someone.  He had been 
to urgent care once during the past year, and a couple of 
times during the previous year.  He related that he had had 
suicidal thoughts.  He also testified that his PTSD had 
adversely affected his relationship with his wife, as he had 
feared she would leave him if he did not seek treatment.  He 
further stated that his PTSD had negatively impacted his 
relationship with his two children and that they have shied 
away from him.  

In December 2003, the veteran's employer of more than 30 
years sent him a letter stating that his employment was 
terminated under the Family Medical Leave Act, as medical 
tests at a VA Medical Center had classified him as 
"unemployable" and forbid him to return to work.  


Law and Analysis

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 30 percent from April 23, 2002 
and to 50 percent from April 15, 2003.  However, applicable 
law mandates that when a veteran seeks an increased rating, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded. See AB v. Brown, 6 Vet. 
App. 35 (1993).  The veteran has not withdrawn his appeal and 
as such, it remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran's PTSD has been assigned a 30 
percent disability evaluation effective from April 23, 2002 
and a 50 percent disability evaluation effective from April 
15, 2003 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  Under Diagnostic Code 9411, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened effect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned with evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Lastly, a 100 percent evaluation is for assignment with 
evidence of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  


I.  Entitlement to a Higher Initial Evaluation in Excess of 
30 Percent for PTSD Prior to April 15, 2003

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to a higher initial 
evaluation in excess of 30 percent prior to April 15, 2003.  
The veteran has not been shown to have had occupational and 
social impairment with reduced reliability and productivity 
prior to that date.  In this regard, the evidence of record 
does not indicate that the veteran had flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, impaired abstract 
thinking, or disturbances of motivation.  In fact, VA 
outpatient records dated from February 2002 to March 2003 
indicate that the veteran was in good contact with reality, 
goal directed, and oriented times four with his cognition 
intact.  His concentration was good, and he had fair insight 
and judgment.  His speech was also unremarkable.  
Additionally, a July 2002 review examination found the 
veteran to have normal speech and noted that he was alert and 
oriented.  Although the July 2002 VA examiner stated that 
there were some signs of depression and cognitive impairment, 
he also noted some likely exaggeration.  Further, even if the 
demonstrated symptomatology were accurate, they still do not 
meet the majority of the criteria for a 50 percent disability 
evaluation.  Thus, it appears that veteran has not met the 
criteria for an increased evaluation in excess of 30 percent 
for PTSD prior to April 15, 2003.

The Board observes that the veteran had been evaluated with 
GAF scores of 50 and 59 in May 2002 and July 2002, 
respectively.  A GAF score between 41 and 50 reflects serious 
symptoms, such as suicidal ideation, severe obsessional 
rituals, or the inability to maintain employment.  A GAF 
score between 51and 60 indicates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition of the American Psychiatric Association in the rating 
schedule).  While the Board has considered the degree of 
functioning as evidenced by these reported scale scores, they 
are but one factor for consideration in assigning a rating in 
this case, and as outlined above, the Board finds that when 
all of the evidence and findings contained therein are 
considered, a 30 percent evaluation is appropriate in this 
case.  Accordingly, the Board concludes that the schedular 
criteria for the next higher 50 percent evaluation prior to 
April 15, 2003 have not been met.  


II.  Entitlement to an Increased Evaluation in Excess of 50 
Percent for PTSD on or after April 15, 2003

As noted above, the veteran's PTSD was assigned a 50 percent 
disability evaluation effective from April 15, 2003.  
Although VA outpatient records dated in April 2003 indicated 
occupational and social impairment with reduced reliability 
and productivity, the medical evidence did not show 
deficiencies in most areas, such as work school, family 
relations, judgment, thinking, or mood.  In this regard, 
there was no evidence of suicidal ideation, obsessional 
rituals, spatial disorientation, neglect of personal 
appearance and hygiene, or intermittently obscure, 
irrelevant, or illogical speech.  In short, VA outpatient 
records dated in April 2003 did not show that the veteran's 
symptomatology met the criteria for a disability evaluation 
in excess of 50 percent.

However, the veteran was admitted to a VA hospital on October 
16, 2003 in a state of relapse.  His symptomatology included 
insomnia, recurring nightmares, erratic moods and temper, 
depression with suicidal preoccupation, panic anxiety 
attacks, and social isolation and alienation as well as 
hypervigilance and hyperalertness, which were extreme at 
times.  It was also noted that his PTSD was productive of 
dysfunctionality with relationships and at work and that he 
experienced memory lapses and an inability to focus and 
function whenever his symptoms flared up.  His GAF score was 
listed as 35.  The Board observes that a GAF score between 31 
and 40 reflects some impairment in reality testing or 
communication (e.g., speech is illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school). See 38 C.F.R. 
§§ 4.125, 4.130 (incorporating the Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition of the American 
Psychiatric Association in the rating schedule).

Although the veteran's symptomatology does not meet all of 
the criteria contemplated under the rating criteria for a 100 
percent disability evaluation, the Board also notes that upon 
his discharge from the hospital the veteran was listed as 
unemployable due to his chronic, severe PTSD with persistent 
symptoms and frequent flare-ups.  As a result, he was 
terminated from his employer of almost 34 years.  As such, 
the Board concludes that a 100 percent evaluation for PTSD is 
established.


III. Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that prior to 
October 16, 2003 the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
veteran's PTSD.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's PTSD under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  




ORDER

A higher initial evaluation in excess of 30 percent for PTSD 
prior to April 15, 2003 is denied.

An evaluation in excess of 50 percent for PTSD from April 15, 
2003 to October 15, 2003 is denied.

Subject to the provisions governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD for 
the period beginning October 16, 2003 is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



